         Case 1:20-cv-05583-AKH Document 77 Filed 09/17/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

STATE OF NEW YORK, et al.,
                                                      Civil Action No.: 1:20-cv-5583-AKH
                      Plaintiffs,

              v.

U.S. DEPARTMENT OF HEALTH AND
HUMAN SERVICES, et al.,

                      Defendants.


                                    NOTICE OF APPEARANCE

               PLEASE TAKE NOTICE that Gary Stein of Schulte Roth & Zabel LLP hereby

respectfully enters his appearance as counsel for Amici Curiae Scholars of the LGBT Population

in the above-captioned action, and respectfully requests that all subsequent papers be served

upon him at the address indicated below.



Dated: New York, New York
       September 17, 2020
                                                   Respectfully submitted,

                                                   /s/ Gary Stein
                                                   Gary Stein

                                                   Schulte Roth & Zabel LLP
                                                   919 Third Avenue
                                                   New York, New York 10022
                                                   Tel: (212) 756-2441
                                                   Fax: (212) 593-5955
                                                   gary.stein@srz.com

                                                   Counsel for Amici Curiae
                                                   Scholars of the LGBT Population
